Detailed action
The notice of allowance is in response to applicant’s arguments/amendment filed on 07/07/2021   for response of the office action mailed on 03/10/2021 along with an interview (examiner initiated) held on 08/02/2021.
 
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Priority
Applicant amended independent claims 1, 20, 25 and 30 with two key claimed features, such as group common downlink control information (DCI) and control resource set (CORESET), filed as of July 7th, 2021; those two claimed features are missing from the provisional application 62/368,369, filed as of July 29, 2006, hence, effective filling date (July 26th, 2017) of the non-provisional application (15/660,203) is considered for the current office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19-20, 24-25, 29-30, 34 and 39-46 along with arguments presented in remarks filed on 07/07/2021  along with an interview (examiner initiated)  08/02/2021  have been fully considered and are persuasive. The objections/rejections of these claims  have accordingly been withdrawn.

Allowable Subject Matter
Claims  1, 19-20, 24-25, 29-30, 34 and 39-46 (renumbered 1-16, respectively) are allowed in light of applicant’s arguments filed on 07/07/2021  along with an interview (examiner initiated) held on 08/02/2021  and in light of prior art(s) of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  attorney  Elizabeth K. Gemmell (Reg. # 60,437)  on 08/02/2021 ; On 08/02/2021 Examiner contacted  applicant's representative  attorney  Elizabeth K. Gemmell (Reg. # 60,437)  to add an additional claimed features to overcome newly found prior arts. Attorney agreed to proposed amendments but requested for a few days to receive approval from inventors in oversees. On August 5th, 2021, examiner received a final proposed amendments in addition to addressing minor antecedent issues.  See interview summary.
 
       The application has been amended as follows: See  attached claim amendments


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method performed by a terminal in a wireless communication system, the method comprising: receiving, from the base station, the pre-emption indication by monitoring the group common DCI in the CORESET based on the pre-emption related RNTI, wherein the pre-emption indication indicates an orthogonal frequency division multiplexing (OFDM) symbol and a physical resource block (PRB) of a resource to be used for an ultra-reliable and low latency communication (URLLC) transmission to another terminal, and the pre-emption indication received in a first slot is applied to a second slot which is previous from the first slot by the offset value; and identifying that no downlink transmission is intended for the terminal in the resource indicated by the pre-emption indication.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “receiving, from a base station, a radio resource control (RRC) message including information on a pre-emption related radio network temporary identifier (RNTI) dedicated for monitoring a group common downlink control information (DCI) for a pre-emption indication, information on a control resource set (CORESET) for monitoring the group common DCI for the pre-emption indication, and an offset value related to the pre-emptive indication;”, in combination with all other limitations of the claim. Claims 19, 39 and 43  are allowable for depending on independent  1.

Independent claim 20 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method performed by a base station in a wireless communication system, the method comprising: transmitting, to the terminal, the pre-emption indication by using the group common DCI in the CORESET based on the pre-emption related RNTI, wherein the pre-emption indication indicates an orthogonal frequency division multiplexing (OFDM) symbol and a physical resource block (PRB) of a resource to be used for an ultra-reliable and low latency communication (URLLC) transmission to another terminal, and the pre-emption indication transmitted in a first slot is applied to a second slot which is previous from the first slot by the offset value; and transmitting, to the other terminal, the URLLC transmission, by identifying that no downlink transmission is intended for the terminal in the resource indicated by the pre-emption indication.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmitting, to a terminal, a radio resource control (RRC) message including information on a pre-emption related radio network temporary identifier (RNTI) dedicated for monitoring a group common downlink control information (DCI) for a pre-emption indication, information on a control resource set (CORESET) for monitoring the group common DCI for the pre-emption indication, and an offset value related to the pre-emptive indication;”, in combination with all other limitations of the claim. Claims 24, 40 and  44 are allowable for depending on independent  20.

Independent claim 25 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to:  receive, from the base station via the transceiver, the pre-emption indication by monitoring the group common DCI in the CORESET based on the pre-emption related RNTI, wherein the pre-emption indication indicates an orthogonal frequency division multiplexing (OFDM) symbol and a physical resource block (PRB) of a resource to be used for an ultra-reliable and low latency communication (URLLC) transmission to another terminal, and the pre-emption indication received in a first slot is applied to a second slot which is previous from the first slot by the offset value, and identify that no downlink transmission is intended for the terminal in the resource indicated by the pre-emption indication.;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “receive, from a base station via the transceiver, a radio resource control (RRC) message including information on a pre-emption related radio network temporary identifier (RNTI) dedicated for monitoring a group common downlink control information (DCI) for a pre-emption indication, information on a control resource set (CORESET) for monitoring the group common DCI for the pre-emption indication, and an offset value related to the pre-emptive indication.”, in combination with all other limitations of the claim. Claims 29, 41 and 45 are allowable for depending on independent  25.

Independent claim 30 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor configured to: transmit, to the terminal via the transceiver, the pre-emption indication by using the group common DCI in the CORESET based on the pre-emption related RNTI, wherein the pre-emption indication indicates an orthogonal frequency division multiplexing (OFDM) symbol and a physical resource block (PRB) of a resource to be used for an ultra-reliable and low latency communication (URLLC) transmission to another terminal, and the pre-emption indication transmitted in a first slot is applied to a second slot which is previous from the first slot by the offset value, and transmit, to the other terminal, the URLLC transmission, by identifying that no downlink transmission is intended for the terminal in the resource indicated by the pre-emption indication.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “transmit, to a terminal via the transceiver, a radio resource control (RRC) message including information on a pre-emption related radio network temporary identifier (RNTI) dedicated for monitoring a group common downlink control information (DCI) for a pre-emption indication, information on a control resource set (CORESET) for monitoring the group common DCI for the pre-emption indication, and an offset value related to the pre-emptive indication,”, in combination with all other limitations of the claim. Claims 34, 42 and 46 are allowable for depending on independent  30.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 20, 25 and 30 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Choi et al. (2020/0119895). See ¶0024, ¶0036, ¶0042, ¶0148, ¶0149, ¶0152, ¶0158-¶0172, ¶0185, ¶0186, ¶0193  along with Fig. 10-12, Fig. 15-20 with only Jun 16, 2017, foreign priority is considered.
Iyer et al. (2020/0008216). See ¶0165, ¶0166, ¶0170, ¶0173, ¶0174, ¶0264,¶0287-¶0296  along with Fig.14-35, 40-60, 65-66 with only provisional 62/473,715 (Mar 20, 2017) and provisional 62/501,345 (May 4, 2017) are considered.
Xiong et al. (2020/0077470). See 0108 along with Fig. 1-3 with only provisional 62/500,779 (Mar 03, 2017) and provisional 62/501,887 (Mar 05, 2017) are considered.
The above references are newly found prior arts, in addition to what reported in earlier office actions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467